Exhibit 10.2



Information in this exhibit identified by [***] is confidential and has been
excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.



MASTER SERVICE AGREEMENT



This Master Service Agreement (this “Agreement”) is made as of October 11, 2017
(the “Effective Date”) by and between inVentiv Commercial Services, LLC, a New
Jersey limited liability company with an office located at 500 Atrium Drive,
Somerset, NJ 08873 (“inVentiv”) and Agile Therapeutics, Inc., a Delaware
corporation with an office located at 101 Poor Farm Road, Princeton, New Jersey
08540 (“Client”). Client and inVentiv may each be referred to herein as a
“Party” and collectively, the “Parties”.



RECITALS



A.        inVentiv and its Affiliates (as defined herein) offer a wide range of
services and offerings to clients in the pharmaceutical and biotechnology arena.



B.         Client hereby engages inVentiv, and inVentiv hereby accepts such
engagement, to provide various types of services pursuant to the terms hereof
and each separate project agreement in the form attached hereto as Exhibit A
(each a “Project Agreement”) to be executed by the Parties. Client and inVentiv
shall enter into a Project Agreement for each program they wish to be governed
by the terms and conditions of this Agreement.



1.         Interpretation and Construction



(a)        The Parties desire for the terms and conditions set forth in this
Agreement to govern the relationship between the Parties. Unless otherwise
specifically set forth in a Project Agreement, in the event of a conflict or
inconsistency between the terms and conditions set forth in this Agreement and
the terms and conditions set forth in a Project Agreement, the terms and
conditions set forth in this Agreement shall take precedence, govern and
control. Terms in a Project Agreement that supplement the terms of this
Agreement will be read together with their related terms and not be deemed
“conflicting”.



(b)        The Parties hereby acknowledge that the terms set forth in this
Agreement shall be incorporated by reference into each Project Agreement, as if
fully set forth at length therein.



(c)        The Parties acknowledge that in addition to inVentiv, certain of
inVentiv’s Affiliates may provide certain services to Client and may directly
enter into a Project Agreement with Client, subject to Client’s prior written
consent, pursuant to which such inVentiv Affiliate shall provide certain
services to Client, as set forth in detail in said executed Project Agreement.
The Parties acknowledge and agree that variation may exist in the form Project
Agreement depending upon the inVentiv Affiliate and the nature and type of
services provided. In such event, the Project Agreement shall confirm that this
Agreement shall govern the relationship between Client and the particular
inVentiv Affiliate, and such parties agree to be bound by the terms set forth
herein. Client agrees that inVentiv acts solely on its own behalf and shall not
be liable, or otherwise responsible, for the acts and/or omissions of any
inVentiv Affiliate under any



1

--------------------------------------------------------------------------------

circumstances in connection with any Project Agreement that is not signed by
inVentiv. Further, each inVentiv Affiliate acts solely on its own behalf and
shall not be liable, or otherwise responsible, for the acts and/or omissions of
inVentiv or any other inVentiv Affiliate under any circumstances in connection
with this Agreement or any Project Agreement that is not signed by that inVentiv
Affiliate.



(d)        As set forth above, the term “Affiliate” means, with respect to any
entity, any other entity directly or indirectly, through one or more
intermediaries, controlling, controlled by or under common control with such
entity. As used in this definition, the term “control” (including “controlled
by” or “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through ownership of voting securities, as
trustee, by contract or otherwise.



2.         The Services



(a)        Client shall retain inVentiv to provide services as set forth in one
or more Project Agreements (hereinafter the “Services”).



(b)        Client has no obligation to inVentiv for Services under this
Agreement in the absence of an executed Project Agreement covering such
Services.



(c)        Each Project Agreement shall allocate responsibility for project
management and quality assurance activities necessary to perform the Services.
inVentiv will provide regular updates as to the progress of the Services at a
frequency and in a manner designated by the Parties in the Project Agreement.



3.         Representations and Warranties of the Parties



(a)        inVentiv represents, warrants and covenants that:



(i)         it shall perform the Services in a professional, workmanlike manner,
in accordance with good industry practice, in accordance with all applicable
policies and procedures, and in accordance with those specifications, timelines,
and any other qualitative or quantitative standards which inVentiv and Client
agree to (in writing);



(ii)       it shall maintain in full force and effect all necessary licenses,
permits, approvals (or waivers) and authorizations required by law to carry out
its obligations under this Agreement and any Project Agreement;



(iii)      the execution, delivery and performance of this Agreement by inVentiv
and the consummation of the transaction(s) contemplated hereby has been duly
authorized by all requisite corporate action; that the Agreement constitutes the
legal, valid, and binding obligation of inVentiv, enforceable in accordance with
its terms (except to the extent enforcement is limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general principles of equity); and that this Agreement and performance
hereunder does not violate or constitute a breach under any organizational
document of inVentiv or any contract,



2

--------------------------------------------------------------------------------

other form of agreement, or judgment or order to which inVentiv is a party or by
which it is bound;



(iv)       the personnel assigned to perform Services rendered under this
Agreement and any Project Agreement shall be capable professionally and duly
qualified to perform the Services hereunder and in each Project Agreement;



(v)        it is not a party to any agreement which would prevent it from
fulfilling its obligations under this Agreement and any Project Agreement and
that during the term of this Agreement and any Project Agreement, it will not
enter into any agreement to provide services which would in any way prevent it
from performing the Services;



(vi)       the Services shall be provided in compliance with all applicable
statutes, federal and state laws, ordinances, rules or regulations of any
governmental or regulatory authority including (but not limited to), as
applicable, the OIG Compliance Program Guidance for Pharmaceutical
Manufacturers, the PhRMA Code on Interactions with Healthcare Professionals, the
Accreditation Council for Continuing Medical Education requirements for
continuing medical education, the American Medical Association Ethical
Guidelines on Gifts to Physicians from Industry, the Federal Food, Drug and
Cosmetic Act (“FDCA”), the Medicare/Medicaid anti-kickback statute, the
Prescription Drug Marketing Act (“PDMA”), the Health Insurance Portability and
Accountability Act (“HIPAA”) and The Health Information Technology for Economic
and Clinical Health (“HITECH”) Act, and similar state laws, rules and
regulations (collectively, “Applicable Law”);



(viii)    any Services or work performed or Deliverables (defined below)
provided under this Agreement or any Project Agreement, or any portion thereof,
do not infringe, misappropriate, or otherwise violate any intellectual property
rights of any third party; and no third party has asserted or is asserting, a
claim of any of the foregoing. However, the foregoing will not apply if the
applicable infringement, misappropriation, or violation is caused by Client’s
unauthorized use or modification of any work or Deliverables



(b)        Client represents, warrants and covenants that:



(i)         the execution, delivery and performance of this Agreement by Client
and the consummation of the transaction(s) contemplated hereby has been duly
authorized by all requisite corporate action; that the Agreement constitutes the
legal, valid, and binding obligation of Client, enforceable in accordance with
its terms (except to the extent enforcement is limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general principles of equity); and that this Agreement and performance
hereunder does not violate or constitute a breach under any organizational
document of Client or any contract, other form of agreement, or judgment or
order to which Client is a party or by which it is bound;



(ii)       Client shall apply the degree of skill and care necessary, and will
act in good faith to provide inVentiv with the necessary materials, information,
product training, and assistance required to enable inVentiv to perform the
Services in compliance with all Applicable



3

--------------------------------------------------------------------------------

Law. Certain Client obligations and responsibilities unique to a specific
Project Agreement shall be specified within that Project Agreement;



(iii)      Client shall ensure all content (product or otherwise), materials,
documentation and information provided by it to inVentiv are in compliance with
all Applicable Laws when provided or made available to inVentiv;



(iv)       Client shall provide any and all necessary training regarding the
Client product(s) and shall be responsible for all costs and expenses of such
training, including pre-approved inVentiv personnel travel, lodging, meals, and
other reasonable miscellaneous expenses directly related to such training;

(v)        Client’s products shall be promoted under trademarks owned by or
licensed to Client and are products which are either owned by Client and/or as
to which Client has all lawful authority necessary to market and sell the
products. Client represents and warrants that its trademarks, trade names and
trade dress do not infringe on any intellectual property or product marketing
rights of any other person or entity. Client further represents and warrants
that the promotion of any Client product by inVentiv does not infringe on any
intellectual property or product marketing rights of any other person or entity;



(vi)       Client is not a party to any agreement which would prevent it from
fulfilling its obligations under this Agreement and any Project Agreement and
that during the term of this Agreement and any Project Agreement, it will not
enter into any agreement which would in any way prevent or restrict inVentiv
from performing the Services; and



(vii)     Client is solely responsible for reviewing and approving all Client’s
product promotional materials and literature created pursuant to or provided for
use under this Agreement and/or Project Agreement and for ensuring all such
materials comply with Applicable Law; and



(viii)   Client shall notify inVentiv in the event it is subject to or becomes
subject to a Federally Mandated Corporate Integrity Agreement (CIA) or other
compliance obligations which require inVentiv to provide Client with data,
training, analysis, oversight or certifications that are not contemplated by the
Services described herein.  In such event, the Parties shall mutually agree on
an appropriate allocation of costs and expenses associated with inVentiv's
provision of such CIA related data, training, analysis, oversight or
certifications not included in the scope of Services provided under this
Agreement or any related Project Agreement.



4.         Independent Contractors; inVentiv Personnel



Except as may otherwise be provided in a Project Agreement:



(a)        inVentiv and its directors, officers, employees, independent
contractors, and any persons providing Services under the Agreement and any
Project Agreement are at all times independent contractors with respect to
Client.  Persons provided by inVentiv to perform Services shall not be deemed
employees of Client.  Neither this Agreement nor the Services to be rendered
hereunder



4

--------------------------------------------------------------------------------

shall for any purpose whatsoever or in any way or manner create any
employer-employee relationship between inVentiv, its directors, officers,
employees and any persons providing Services under the Agreement and Client.
 inVentiv may utilize independent contractors in connection with its performance
of the Services only with Client’s prior written approval; provided, further,
that inVentiv will remain fully responsible for the conduct of its independent
contractors.  For purposes of this Agreement, the parties agree that Client’s
prior written consent is not required for inVentiv to use third party
contractors in inVentiv’s general business operations and the underlying support
services supporting such general business operations (for example, IT services
and/or internal software, equipment, CRM, etc.) which may be used in the
provision of Services.

(b)        inVentiv is, and at all times shall remain, solely responsible for
the human resource and performance management functions of all inVentiv
personnel provided to perform the Services. inVentiv shall be solely responsible
and liable for all disciplinary, probationary and termination actions taken by
it, and for the formulation, content and dissemination of all employment
policies and rules (including written disciplinary, probationary and termination
policies) applicable to its employees, agents and contractors (individually, a
“inVentiv Employee” and collectively, “inVentiv Employees”).



(c)        inVentiv shall obtain and maintain worker’s compensation insurance
and other insurances required for inVentiv Employees performing the Services and
acknowledges that Client does not, and shall not obtain or maintain such
insurances, all of which shall be inVentiv’s sole responsibility.



(d)        Except as otherwise set out in this Agreement or in a Project
Agreement, Client shall have no responsibility to inVentiv or any inVentiv
Employee for any compensation, expense reimbursements or benefits (including,
without limitation, vacation and holiday remuneration, healthcare coverage or
insurance, life insurance, pension or profit-sharing benefits and disability
benefits), payroll-related or withholding taxes, or any governmental charges or
benefits (including, without limitation, unemployment and disability insurance
contributions or benefits and workers compensation contributions or benefits)
that may be imposed upon or be related to the performance by inVentiv or its
employees, agents or contractors of the obligations under this Agreement or any
Project Agreement, all of which shall be the sole responsibility of inVentiv. To
clarify, Client will not withhold any income tax or payroll tax of any kind on
behalf of inVentiv.



(e)       Any request by Client for removal of a inVentiv employee assigned to
provide Service(s) shall be made in writing, supported by the Client’s reasons
for requesting the removal and documentation of the inVentiv staff member’s
actions and/or behavior that support the request. All employment decisions
regarding an inVentiv employee shall be made solely and exclusively by inVentiv
and is subject to compliance at all times with inVentiv’s human resource
policies and procedures.



5.         inVentiv Compensation



(a)        In consideration of the performance of the Services, Client shall pay
inVentiv the



5

--------------------------------------------------------------------------------

fees, costs and expenses (collectively, the “Fees”) as set forth in each Project
Agreement. inVentiv shall bill Client as set forth in each Project Agreement and
invoices shall be sent by inVentiv to Client on a monthly basis for the Fees for
Services.



(b)        In addition to the Fees set forth in a Project Agreement, certain
necessary and reasonable expenses will be charged to Client on a pass-through
basis. These expenses will be billed to Client at actual cost incurred by
inVentiv. Pass-through costs specific to a particular Service shall be set forth
in the applicable Project Agreement.



(c)        Payments are due upon Client’s receipt of each applicable invoice
from inVentiv. If any invoice amount is not paid within [***] of Client’s
receipt, inVentiv reserves the right, following [***] prior written notice, to
impose a [***] on all amounts not paid when due. In the event that a third party
supplier of inVentiv requires expedited payment from inVentiv, Client will pay
inVentiv for such expenses on the same terms that inVentiv is required to pay
its third party supplier; provided, however, that inVentiv must provide Client
with such terms in writing, and, whenever reasonably possible in advance, with
as much notice as possible.



(d)        Client may withhold payment of any invoiced amounts it may dispute in
good faith; provided, however, that if there is an undisputed portion of the
invoice, such payment must be made when due. The Parties will work in good faith
to resolve any such disputes, but in no event later than [***] from notice of
the dispute. During such good faith resolution period and subject to Section
12(a)(ii), such billing disputes shall not be cause for non-performance under
this Agreement or any Project Agreement.



(e)        In the event Client will be issuing purchase orders for payment of
inVentiv invoices, Client shall issue such purchase orders in a timely manner in
accordance with the terms and conditions set forth herein. The Parties
understand and agree that all terms and conditions set forth in a purchase order
are null and void, it being understood and agreed that this Agreement provides
the terms and conditions governing the relationship between the Parties.



(f)        Taxes. Upon mutual agreement of the Parties, inVentiv shall invoice
Client and Client shall reimburse inVentiv for any taxes actually paid by
inVentiv that are properly imposed upon inVentiv by any governmental agency as a
result of this Agreement or any Project Agreement (excluding any taxes based on
inVentiv’s income) that are the responsibility of the Client. The Parties will
cooperate to minimize mutual tax exposure.



6.         Confidentiality

(a)        During the performance of the Services contemplated by this
Agreement, each Party may learn confidential, proprietary, and/or trade secret
information of the other Party (“Confidential Information”). The Party
disclosing Confidential Information shall be referred to as the “Disclosing
Party” and the Party receiving Confidential Information shall be referred to as
the “Receiving Party.”

(b)        Confidential Information means any information, unknown to the
general public, which is disclosed, made available, or created by the Disclosing
Party to the Receiving Party under this Agreement. Confidential Information
includes, without limitation, the terms set forth



6

--------------------------------------------------------------------------------

in this Agreement, technical, trade secret, commercial and financial information
about either Party’s (i) research or development; (ii) marketing plans or
techniques, contacts or customers; (iii) organization or operations; (iv)
business development plans (i.e., licensing, supply, acquisitions, divestitures
or combined marketing); (v) products, licenses, trademarks, patents, other types
of intellectual property or any other contractual rights or interests (including
without limitation processes, procedures and business practices involving trade
secrets or special know-how), (vi) pricing and financial information, and (vii)
in the case of inVentiv, the names and contact information (i.e. phone number,
address and e-mail address) of the inVentiv Employees.

(c)        The Receiving Party shall neither use nor disclose Confidential
Information received from the Disclosing Party for any purpose other than as
specifically allowed by this Agreement. Confidential Information disclosed to a
Receiving Party will be held in confidence by the Receiving Party, using at
least the same standard of care the Receiving Party uses with respect to its own
information of a similar nature, but in no event less than a reasonable standard
of care and will not be disclosed to others or used, except solely for the
purposes agreed in this Agreement or any Project Agreement, without the prior
written approval of the Disclosing Party. Each party will advise its Permitted
Representatives of the requirements of this Agreement and direct each of them to
comply therewith. Each party is responsible for any breach of this Agreement by
its Permitted Representatives. Receiving Party agrees to use the Confidential
Information received hereunder solely for the purpose of this Agreement and any
Project Agreement and further agrees to limit dissemination of Confidential
Information to those of its Permitted Representatives who have a need to know
for purposes of performing its obligations under this Agreement and each
applicable Project Agreement and who are bound by an obligation (written or
oral) of non-disclosure with Receiving Party. Each party will maintain
reasonable safeguards, policies and procedures to protect Confidential
Information against unauthorized use, disclosure, alteration, or destruction. As
used herein, “Permitted Representatives” means a Party and its Affiliates and
their respective officers, employees, directors, agents, third party vendors,
independent contractors, consultants, counsel and advisors who need to know the
Confidential Information for the purpose of performing obligations in connection
with this Agreement or any Project Agreement.

(d)        Upon the expiration or termination of this Agreement and receipt of
Disclosing Party’s written request, Receiving Party, at its option, shall
promptly either (a) return to the Disclosing Party all tangible forms of
Confidential Information in its possession, including any and all copies and/or
derivatives of Confidential Information made by either Party or their employees
as well as any writings, drawings, specifications, manuals or other printed or
electronically stored material based on or derived from, Confidential
Information, or (b) destroy Confidential Information in its possession and
deliver to Disclosing Party a certification that such destruction has occurred;
provided however, that Receiving Party may retain a copy of any information,
including Confidential Information, that the Receiving Party reasonably believes
is  required to comply with applicable laws or regulations or to effectuate the
Purposes of this Agreement.   The Receiving Party shall not disclose to third
parties any Confidential Information or any reports, recommendations,
conclusions or other results of work under this Agreement or any Project
Agreement without prior consent of an officer of the Disclosing Party.   The
obligations set forth in this Section 6, including the obligations of
confidentiality and non-use shall be continuing and shall survive the expiration
or termination of this Agreement and the Project Agreement and will continue for
a period of [***] from the date of such expiration or



7

--------------------------------------------------------------------------------

termination.

(e)       The obligations of confidentiality and non-use set forth herein shall
not apply to the following: (i) Confidential Information at or after such time
that it is or becomes publicly available through no fault of the Receiving
Party; (ii) Confidential Information that is already independently known to the
Receiving Party without confidential or proprietary restriction, before
disclosure, as shown by prior written records; (iii) Confidential Information at
or after such time that it is disclosed to the Receiving Party by a third party
with the legal right to do so, and (iv) solely with respect to the specific
relevant process, order or request, Confidential Information required to be
disclosed pursuant to judicial process (and only to the extent so required),
court order or administrative request, provided that the Receiving Party shall
so notify the Disclosing Party sufficiently prior to disclosing such
Confidential Information as to permit the Disclosing Party to seek a protective
order.

7.         Restrictions on Solicitation

Except as may otherwise be provided in a Project Agreement:

(a)        Neither Party may solicit the employees or independent contractors of
the other Party to become employees of, or consultants to, such Party during the
Term of this Agreement and any Project Agreement and for a [***] period
following the termination of both this Agreement and any Project Agreement. The
provisions of this Section 7 shall not apply with respect to either Party’s
employees or independent contractors who seek employment from the other Party on
their own initiative, such as, but not limited to, in response to a general
vacancy announcement or advertisement.



(b)        Client agrees during the Term of this Agreement and for [***]
thereafter not: (i) to provide any contact information (including name, address,
phone number or e-mail address) of any inVentiv Employee to any third party
which provides or proposes to provide Client with the same services being
provided by inVentiv pursuant to a Project Agreement, or (ii) to assist actively
in any other way such a third party in employing or retaining such inVentiv
Employee.



(c)        Each Party shall pay to the other Party (or cause the third party to
pay to inVentiv, as the case may be, [***] for each employee of the other Party
so employed or retained as liquidated damages for breach of Sections 7(a) or
7(b).).



8.         Indemnification



(a)        inVentiv shall indemnify and hold Client, its officers, directors and
employees harmless from and defend them against any and all third party
liabilities, losses, proceedings, suits, actions, damages, claims or expenses of
any kind, including court costs and reasonable attorneys’ fees (collectively,
“Losses”) which are caused by: (i) any fraudulent or negligent acts or omissions
by or the willful misconduct of inVentiv, its directors, officers, or employees,
or independent contractors, (ii) any material breach of this Agreement or any
Project Agreement by inVentiv, its directors, officers, employees, or
independent contractors, (iii) any breach of the representations, warranties,
covenants, and agreements of inVentiv to Client set out in Section 3(a) and
Section 6 above.



8

--------------------------------------------------------------------------------

(b)        Client shall indemnify and hold inVentiv, its officers, directors and
employees harmless from and defend against any and all Losses which are caused
by: (i) any negligent acts or omissions by or the willful misconduct of Client,
its directors, officers or employees, (ii) any material breach of this Agreement
or any Project Agreement by Client, its directors, officers or employees, (iii)
any product liability claims relating to Client products, whether arising out of
warranty, negligence, strict liability (including manufacturing, design, warning
or instruction claims) or any other product based statutory claim, (iv) any
intellectual property infringement claims relating to any trademarks owned by or
licensed to Client, and (v) any breach of the representations, warranties,
covenants, and agreements of Client to inVentiv set out in Section 3(b) and
Section 6 above..

(c)        In case any action, proceeding or claim shall be brought against one
of the Parties hereto (an “Indemnified Party”) based upon any of the above
claims and in respect of which indemnity may be sought against the other Party
hereto (the “Indemnifying Party”) such Indemnified Party shall promptly notify
the Indemnifying Party in writing. The failure by an Indemnified Party to notify
the Indemnifying Party of such Claim shall not relieve the Indemnifying Party of
responsibility under this Section, except to the extent such failure adversely
prejudices the ability of the Indemnifying Party to defend such claim. The
Indemnifying Party at its expense, with counsel of its own choice, shall defend
against, negotiate, settle or otherwise deal with any such claim, provided that
the Indemnifying Party shall not enter into any settlement or compromise of any
claim which could lead to liability or create any financial or other obligation
on the part of the Indemnified Party without the Indemnified Party's prior
written consent. The Indemnified Party may participate in the defense of any
claim with counsel of its own choice and at its own expense. The parties agree
to cooperate fully with each other in connection with the defense, negotiation
or settlement of any such claims. In the event that the Indemnifying Party does
not undertake the defense, compromise or settlement of any claim, the
Indemnified Party shall have the right to control the defense or settlement of
such claim with counsel of its choosing.

(d)        Client shall reimburse inVentiv for all reasonable actual
out-of-pocket expenses incurred by inVentiv in connection with responses to
subpoenas and other similar legal orders issued to inVentiv in respect to
Client’s product or the Services performed under this Agreement and the
applicable Project Agreement. However, Client shall have no obligation to
reimburse inVentiv for any such expenses (and to the extent paid by Client to
inVentiv, shall be repaid by inVentiv to Client) arising out of, in connection
with or otherwise relating to actions or omissions of inVentiv or its employees,
independent contractors, officers, directors, and/or Affiliates that violate
this Agreement, any Project Agreement, or Applicable Law.

9.         Limitation of Liability

(a)        Subject to Section 9(c) below, neither Party shall be liable to the
other Party with respect to any subject matter of this Agreement or any Project
Agreement under any contract, tort, negligence, strict liability, breach of
warranty (express or implied) or other theory for any indirect, incidental,
special, punitive, exemplary or consequential damages, nor for any loss of
revenues or loss of profits, even if advised of the possibility of such damages.



9

--------------------------------------------------------------------------------

(b)        Subject to Section 9(c) below, each Party’s (including its
Affiliates) liability, including for claims and Losses, arising out of the
Services under a specific Project Agreement shall be limited to [***] (the
“Liability Cap”). If [***], the applicable Liability Cap will be [***].



(c)        The limitations set out in Sections 9(a) and 9(b) above shall not
apply:



(i)         to the parties indemnification obligations set forth in Section 8
above; and



(ii)       to any claims for liabilities, losses, proceedings, suits, actions,
damages, claims or expenses of any kind, including court costs and reasonable
attorneys’ fees caused by (A) the fraud, gross negligence or willful misconduct
of a Party; (B) any violation, infringement or misappropriation of the other
Party’s intellectual property rights; and (C) either Party’s breach of its
confidentiality obligations set forth in Section 6 above.



10.       Intellectual Property; Ownership



(a)        Except as set forth in Sections 10(b) and 10(c) below, all documents,
materials, reports and deliverables provided by inVentiv to Client pursuant
hereto whether or not patentable, copyrightable, or susceptible to any other
form of legal protection which are made, conceived, reduced to practice or
authored by inVentiv, or inVentiv’s employees, independent contractors,
representatives or agents (if any) as a result of the performance of Services,
or which are derived from use or possession of Client’s Confidential Information
(collectively, the “Deliverables”) shall be the sole and exclusive property of
Client upon full payment of all sums due to inVentiv for each such Deliverable
under this Agreement. Notwithstanding the foregoing nothing in this Agreement or
any Project Agreement shall be construed to give inVentiv any right, title or
interest to any trademarks, patents or other pre-existing intellectual property
of Client. For the avoidance of doubt, but subject to Section 10(b) inVentiv
will not have any right, title, or interest in any new inventions, developments
or improvements inVentiv makes to Client intellectual property or creates using
Client Confidential Information during the course of performing under this
Agreement and any Project Agreement. Subject to Sections 10(b) and 10(c) below,
each Deliverable constituting an original work shall be considered a work made
for hire under applicable copyright laws. Subject to Section 10(b) and 10(c)
below, inVentiv hereby assigns and agrees to assign to Client all right, title
and interest in all worldwide intellectual property rights in the Deliverables,
including without limitation, patents, copyrights, and trade secrets. inVentiv
agrees to cooperate, at Client’s expense, with reasonable all efforts on behalf
of Client to identify and perfect all intellectual property rights associated
with the Deliverables.



(b)        Notwithstanding anything to the contrary set forth herein, to the
extent any Deliverable or work made for hire include inVentiv’s concepts, ideas,
models, know-how, software, methodologies, technology, techniques, procedures,
management tools, workshops, manuals, macros, data files, inventions, and other
intellectual capital and property that inVentiv has developed, created or
acquired prior to, in the course of, or independent of performing Services under
this Agreement (the “inVentiv Materials”), inVentiv shall retain exclusive
ownership in such inVentiv Materials. Upon full payment of all sums due to
inVentiv, inVentiv hereby grants Client a non-exclusive, non-transferable,
royalty-free right and license, for Client



10

--------------------------------------------------------------------------------

to use the inVentiv Materials solely in connection with its use of the
Deliverables created by inVentiv in connection with the Services. For the
avoidance of doubt, the Parties agree that any source or object code, previously
owned or licensed by inVentiv or created hereunder without the use of or
reference to any Client Confidential Information, are not a part of the rights
provided to Client and may be used by inVentiv on behalf of itself or any of its
other clients. Without limiting the foregoing, inVentiv may use such source or
object code to create materials that have a substantially similar “look and
feel” as the Deliverables for products or services that are directly competitive
to products or services for which such Deliverables were created. Provided that
inVentiv de-identifies all personal data, Client, and Client product identifying
information, inVentiv may use all project data for the purpose of evaluating its
performance under this Agreement and for business development and analytics
purposes.



(c)        Without limiting the general rights of Client as provided in this
Section 10, it is understood and agreed that certain promotional material or
other Deliverables may contain the intellectual property of third parties
pursuant to a license or other arrangement which permits Client to use such
intellectual property only in connection with a specific project or campaign,
and which would require additional payments for a different or extended use by
Client. inVentiv will provide prior written notification to Client of any
material conditions or limitations relating to such approvals inVentiv has
obtained as part of the approval process for specific projects and campaigns,
and Client will be solely responsible for any fees or other charges associated
with any use of such third party intellectual property outside the scope of the
use contemplated by the applicable project.



(d)        If a Deliverable or any portion of a Deliverable is found to infringe
on the intellectual property rights of a third party, and provided the
infringing portion does not arise from materials provided by Client, inVentiv
shall, at no cost to the Client, (A) obtain the right for Client to continue use
of the Deliverable; (B) replace or modify the Deliverable to be non-infringing
and functionally and operationally equivalent to the applicable Deliverable; or
(iii) remove the Deliverable, in which case, it will be inVentiv’s
responsibility to find an alternative functionally equivalent solution to
replace the Deliverable If none of the foregoing is possible within a
commercially reasonable time, then Client shall have the immediate right to a
refund of all Fees paid with respect to such infringing Deliverable.



11.       Term



The Agreement shall be in effect as of the Effective Date and shall remain in
effect until the third anniversary of the Effective Date (the “Term”) or until
such later date as may be set forth in a Project Agreement (it being understood
that this Agreement will not terminate in the event the term set forth in a
Project Agreement is longer than the term set forth herein). The Parties may
extend this Agreement for additional periods of one year each (each an
“Additional Term”) by mutual written agreement of the Parties.



12.       Termination



(a) Except as may otherwise be provided in any Project Agreement, this Agreement
and any Project Agreement may be terminated by inVentiv or Client upon giving
written notice as





11

--------------------------------------------------------------------------------

follows:

(i)            by inVentiv, if any undisputed payment to inVentiv by Client is
not made when due and such payment is not made within [***] from the date of
written notice from inVentiv to Client of such nonpayment;

(ii)       by either Party, in the event that the other Party has committed a
material breach of this Agreement and such breach has not been cured within
[***] of receipt of written notice from the non-breaching Party of such breach
(provided that, during the [***] cure period for termination due to breach, each
Party will continue to perform its obligations under the Agreement);

(iii)      by Client, for its convenience, at any time, upon [***] prior written
notice to inVentiv; or

(iv)       by either Party, in the event the other Party is either debarred from
federal contracting or is a “Sanctioned Entity”. For purposes hereof, a
Sanctioned Entity is an entity that:

(A)       Is currently under indictment or prosecution for, or has been
convicted (as defined in 42 C.F.R. § 1001.2) of: (1) any offense related to the
delivery of an item or service under the Medicare or Medicaid programs or any
program funded under Title V or Title XX of the Social Security Act (the
Maternal and Child Health Services Program or the Block grants to States for
Social Services programs, respectively), (2) a criminal offense relating to
neglect or abuse of patients in connection with the delivery of a health care
item or service, (3) fraud, theft, embezzlement, or other financial misconduct
in connection with the delivery of a health care item or service, (4)
obstructing an investigation of any crime referred to in (1) through (3) above,
or (5) unlawful manufacture, distribution, prescription, or dispensing of a
controlled substance; or

(B)       Has been required to pay any civil monetary penalty regarding false,
fraudulent, or impermissible claims under, or payments to induce a reduction or
limitation of health care services to beneficiaries of, any state or federal
health care program, or is currently the subject of any investigation or
proceeding which may result in such payment; or

(C)       Has been excluded from participation in the Medicare, Medicaid, or
Maternal and Child Health Services (Title V) program, or any program funded
under the Block Grants to States for Social Services (Title II) program; or.

(b)        This Agreement and any Project Agreement shall terminate immediately
without notice in the event that the other Party has: (i) become insolvent or
has been dissolved or liquidated; (ii) filed or has filed against it, a petition
in bankruptcy and such petition is not dismissed within thirty (30) days of the
filing; (iii) makes a general assignment for the benefit of creditors; (iv) has
a receiver appointed for a substantial portion of its assets; or (v) if this
Agreement or any Affiliate Addendum or Project Agreement is deemed rejected
pursuant to the provisions of Bankruptcy Code §365(d), as amended, in a case
under Bankruptcy Code.

(c)        Upon the effective date of such termination, the Parties shall have
no further



12

--------------------------------------------------------------------------------

obligation to each other (other than those set forth in Sections 4, 6, 7, 8, 9,
10 12(d), 13, 14(a), 14(d)-14(f), 14(h), 14(k), and 14(hl)), except that Client
shall pay the amounts set forth or provided for in any Project Agreement through
the actual date of termination or completion of the Services being performed
under all applicable Project Agreements. For purposes of clarity, in the event
this Agreement is terminated or expires prior to the completion of work under
any Project Agreement, such Project Agreement shall continue through completion,
and this Agreement shall continue to apply to the Project Agreement(s) in full
force and effect through completion of such outstanding Services under such
Affiliate Addendum and Project Agreement(s).

(d)        Client will pay for all fees and out-of-pocket expenses under this
Agreement and all applicable Project Agreements incurred through the effective
date of termination and any wind down period. Client will be responsible for all
reasonable non-cancelable commitments entered into by inVentiv on Client’s
behalf and for reasonable wind down costs. All expenses or commitments [***] and
not set forth in a Project Agreement shall be pre-approved by Client. Upon
termination, to the extent applicable and as mutually agreed to by the Parties,
inVentiv will give or otherwise transfer to Client, at Client’s expense, all
property in inVentiv’s possession that belongs to and was paid for by Client
(excluding archival copies thereof), provided that all invoices with respect to
such property have been paid in full.

13.       Venue and Jurisdiction



This Agreement shall be construed according to the laws of the State of New
Jersey (without reference to any principles regarding conflicts of law) and any
action brought by either inVentiv or Client in connection with this Agreement
shall be brought in the state or federal courts located in the State of New
Jersey.

14.       Miscellaneous

(a)        Insurance. Each Party undertakes to maintain, as applicable, General
Liability insurance of [***] per occurrence/[***] annual aggregate, Workers’
Compensation Statutory, Employer’s Liability insurance of [***], Automobile
Liability insurance of [***] combined single limit each occurrence,
Products/Completed Operations and Professional Errors and Omissions Liability
insurance of [***] per occurrence/[***] annual aggregate. In addition, Client
shall carry Product Liability insurance each in the amount of at least [***].
Limits may be provided with Umbrella/Excess insurance. Insurance companies must
have an AM Best Rating of “A-/VII” or better, or an analogous rating by a
similar organization if the insurance company is not a United States company.
Client’s indemnity shall not be capped by its insurance limits. Each Party shall
name the other Party as an additional insured on all liability insurance
coverage as their interests may appear. In addition, upon written request, each
Party will provide the other with evidence of coverage complying with this
Section 14. The Parties understand and agree that additional insurance
requirements may be set forth in the Project Agreements

(b)       Assignment; Binding Effect. Neither inVentiv nor Client may assign or
transfer this Agreement or any Project Agreement or any of its rights, duties or
obligations hereunder without the other Party’s prior written consent; provided,
however, that either inVentiv or Client may assign or transfer its rights,
duties and obligations as part of an acquisition or purchase of



13

--------------------------------------------------------------------------------

inVentiv or Client, without the prior written consent of the other Party when:
(i) such assignment is to a successor-in-interest to all or substantially all of
the ownerships interest or business assets of such Party whether in a merger,
sale of stock, sale of assets or other similar transaction; (ii) the successor
is a financially capable business entity; and (iii) the successor is not a
competitor of the other Party. Any permitted successor or assignee of this
Agreement or any Project Agreement and the rights and/or obligations hereunder
or thereunder, will in writing (satisfactory in form and substance) to the other
Party, expressly assume this Agreement and any existing Project Agreement and
the rights and obligations hereunder. If such a writing is not received, any
proposed assignment or transfer need not be recognized and shall be null and
void.

(c)       Force Majeure. Except for Client’s payment obligations, noncompliance
with the obligations of this Agreement or any Project Agreement due to a state
of force majeure, the laws or regulations of any government, regulatory or
judicial authority, war, civil commotion, destruction of facilities and
materials, fire, flood, earthquake or storm, shortage of materials, failure of
public utilities or common carriers, and any other similar causes beyond the
reasonable control of the applicable Party, shall not constitute a breach of
contract.

(d)        Severability. If any provision of this Agreement or any Project
Agreement is finally declared or found to be illegal or unenforceable by a court
of competent jurisdiction, both Parties shall be relieved of all obligations
arising under such provision, but, if capable of performance, the remainder of
this Agreement or such Project Agreement shall not be affected by such
declaration or finding.

(e)        Entire Agreement; Amendment. This Agreement, together with each
applicable Project Agreement (including any attachments or exhibits hereunder or
thereunder), contains all of the terms and conditions of the agreement between
the Parties and constitutes the complete understanding of the Parties with
respect thereto. This Agreement and each Project Agreement supersedes all prior
arrangements and understandings between the Parties related to the subject
matter hereof. No modification, extension or release from any provision hereof
shall be affected by mutual agreement, acknowledgment, acceptance of contract
documents, or otherwise, unless the same shall be in writing signed by the other
Party and specifically described as an amendment or extension of this Agreement
or any Project Agreement; provided, however, an email confirmation or other
electronic confirmation accepting any modified terms shall be the same as if the
Parties have signed in writing and shall be a valid enforceable agreement
between the Parties.

(f)       Public Announcement.  The form and content of any public announcement
to be made by one Party regarding this Agreement or any Project Agreement, or
the subject matter contained herein, shall be subject to the prior written
consent of the other Party (which consent may not be unreasonably withheld),
except as may be, in the reasonable opinion of the disclosing Party’s legal
counsel, required by Applicable Law, including the U.S. Securities Exchange
Commission or any stock exchange upon which such Party’ securities are listed or
to which application for listing has been submitted,  in which event the other
Party shall endeavor to give the other Party reasonable advance notice, review
and comment of any such disclosure, including a copy of the proposed redacted
filings, if any.  Notwithstanding the above, either Party may, in connection
with its general marketing materials and without the consent of the other Party,
list the name of the other Party in a non-descriptive fashion in connection with
its general marketing



14

--------------------------------------------------------------------------------

materials; (ii) in a list of the names of other similarly situated third parties
that such Party does business with; and (iii) in internal business
communications, including communications to Affiliates.

(g)        Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.
Electronically submitted signatures shall have the same force and effect of an
original signature.

(h)        Notices. Any notices required or permitted under this Agreement shall
be given in person or sent by first class, certified mail to:



To Client:

Address:

Agile Therapeutics, Inc.

101 Poor Farm Road

Princeton, NJ 08540





To inVentiv

Address:

inVentiv Commercial Services, LLC

500 Atrium Drive

Somerset, NJ 08873



Attention: Chairman and Chief Executive Officer

Fax: 609-683-1855

Attention: President

Fax: 732-537-4999

Copy To:

Agile Therapeutics, Inc.

101 Poor Farm Road

Princeton, NJ 08540

Attn: General Counsel



Copy To:

inVentiv Commercial Services, LLC

500 Atrium Drive

Somerset, NJ 08873

Attn: VCS General Counsel





or to such other address or to such other person as may be designated by written
notice given from time to time during the term of this Agreement by one Party to
the other.

(i)         Cooperation. Each of the Parties shall do, execute and perform and
shall procure to be done and perform all such further acts deeds documents and
things as the other Party may reasonably require from time to time to give full
effect to the terms of this Agreement.



(j)         Preparation. Except as otherwise expressly provided in this
Agreement, each Party shall pay its own expenses and costs incidental to the
preparation of this Agreement and to the consummation of the transactions
contemplated by this Agreement or each Project Agreement.

(k)        Waiver.

(i)         No delay or omission by either Party to exercise any right or power
it has under this Agreement will impair or be construed as a waiver of such
right or power.



15

--------------------------------------------------------------------------------

(ii)       A waiver by either Party of any breach or covenant will not be
construed to be a waiver of any succeeding breach or any other covenant.

(iii)      No waiver to any provision of this Agreement or any Project Agreement
(including any Exhibit or Schedule hereto or thereto), will be valid unless in
writing and signed by an authorized representative of the Party against whom
enforcement of such waiver is sought.

(l)         Interpretation. This Agreement and each Project Agreement shall be
governed by the following rules of construction, unless the context requires
otherwise: (i) any reference to a Section, Schedule, Exhibit, subsection,
clause, subclause, or recital is a reference to a Section, Schedule, Exhibit,
subsection, clause, subclause, or recital of this Agreement or the applicable
Project Agreement; (ii) any reference to any statute shall be construed as
including all statutory provisions consolidating, amending or replacing such
statute; (iii) the terms “hereof,” “hereby,” “hereto,” “hereunder” and similar
terms shall refer to this Agreement or applicable Project Agreement as a whole;
(iv) the word “including” and words of similar import means “including, without
limitation” and “including, but not limited to”; (v) the word “may” shall mean
“has the right, but not the obligation to do something” and “may not” shall mean
“does not have the right to do something”; (vi)          the headings contained
herein are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement or any Project Agreement; (vii) any
reference to “days” means calendar days unless otherwise stated as “Business
Days”; (viii) all references to “dollars” or “$” refer to United States dollars;
(ix) use of the singular includes the plural and vice versa; and (x) use of the
masculine gender includes the feminine and neuter genders and vice versa.



[SIGNATURE PAGE FOLLOWS]







16

--------------------------------------------------------------------------------

WHEREFORE, the Parties hereto have caused this Agreement to be executed by their
duly authorized representatives as of the Effective Date.



AGILE THERAPEUTICS, INC.

    

INVENTIV COMMERCIAL SERVICES, LLC



By:





By:



Title:

Chairman and Chief Executive Officer



Title:















1

--------------------------------------------------------------------------------

Exhibit A

FORM OF PROJECT AGREEMENT



This Project Agreement (the “Project Agreement”) made as of ________ ____, 20___
by and between [INVENTIV COMMERCIAL SERVICES, LLC, with its principal office
located at 500 Atrium Drive, Somerset, New Jersey 08873 (“inVentiv”)] and Agile
Therapeutics, Inc., a Delaware corporation with an office located at 100 Poor
Farm Road, Princeton, New Jersey 08540 (“Client”). Client and inVentiv may each
be referred to herein as a “Party” and collectively, the “Parties”.



RECITALS



A.        Client and inVentiv have entered into a Master Services Agreement
dated as of _________ ___, 2017 (the “Agreement”).



B.         Client and inVentiv desire to enter into this Project Agreement (this
“Project Agreement” or “PA”).



1.         Interpretation and Construction



(a)        The Parties confirm that the Master Service Agreement shall govern
the relationship between the Parties. Unless otherwise specifically set forth
herein, in the event of a conflict or inconsistency between the terms and
conditions set forth in the Master Service Agreement and the terms and
conditions set forth in this Project Agreement, the terms and conditions set
forth in the Master Service Agreement shall take precedence, govern and control.
Terms in a Project Agreement that supplement or refine the terms of this
Agreement will be read together with their related terms and not be deemed
“conflicting”.



(b)        The Parties hereby acknowledge that the terms set forth in the
Agreement are incorporated herein by reference, as if fully set forth at length
herein.



2.         The Services



A detailed description of the services (the “Services”) is set forth on Exhibit
A attached hereto.



3.         Term and Termination



[To be determined based on the Services and inVentiv Affiliate].



4.         Fees



Set forth on Exhibit B attached hereto is a summary of the cost and fees to be
paid by Client to inVentiv for the performance of the Services.





2

--------------------------------------------------------------------------------

5.         [Miscellaneous]



[Insert any additional contract terms and project requirements specific to the
Services to be provided by inVentiv Affiliate].







3

--------------------------------------------------------------------------------

WHEREFORE, the parties hereto have caused this Project Agreement to be executed
by their duly authorized representatives.



AGILE THERAPEUTICS, INC.

    

INVENTIV COMMERCIAL SERVICES, LLC



By:





By:



Title:





Title:













--------------------------------------------------------------------------------

EXHIBIT A

THE SERVICES







--------------------------------------------------------------------------------

EXHIBIT B

FEES AND COSTS



--------------------------------------------------------------------------------